United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-283
Issued: April 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2014 appellant filed a timely appeal from a July 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a hearing loss in the performance of duty.
FACTUAL HISTORY
On February 26, 2014 appellant, then a 61-year-old powered support systems mechanic,
filed an occupational disease claim (Form CA-2) alleging that he sustained a “permanent

1

5 U.S.C. § 8101 et seq.

threshold shift in hearing” on or before May 20, 2009. The employing establishment noted that
appellant first reported the condition to his supervisor on October 6, 2009.
In a March 3, 2014 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including corroboration of hazardous noise exposure at work and medical
evidence supporting that a ratable hearing loss resulted from that exposure. It afforded appellant
30 days to submit such evidence.
In response, appellant submitted annual employing establishment audiograms dated from
2007 through 2013, obtained through a hearing conservation program. These reports showed a
progressive bilateral hearing loss. The June 1, 2007 audiogram report noted that appellant “was
told of hearing loss at time of separation from military.” An October 6, 2009 employing
establishment report noted that audio testing conducted by the occupational health clinic found a
“permanent threshold shift in [appellant’s] hearing.” An April 16, 2013 audiogram showed
decibel losses at the frequency levels of 500, 1,000, 2,000, and 3,000 hertz (Hz) in the right ear
of 5, 25, 40, and 60, respectively. Testing at the same frequency levels for the left ear revealed
decibel losses of 5, 20, 30, and 50, respectively.
Appellant also provided his April 8, 2014 statement describing exposure to hazardous
noise from gas turbines and ship engines during military service from 1972 to June 30, 1999.
From January 2000 to March 31, 2014, appellant was exposed to noise from gas turbines and
diesel engine generators at the employing establishment for two hours a day. He noted wearing
earplugs or earmuffs from 1997 onward.
By letters dated April 23, 24, and 29, 2014, OWCP advised appellant of a June 5, 2014
appointment with Howard K. Tamashiro, an audiologist, and a June 23, 2014 second opinion
appointment with Dr. Ronald Peroff, a Board-certified otolaryngologist, to assess the nature and
extent of his hearing loss. Appellant did not attend either appointment.
By decision dated July 10, 2014, OWCP denied appellant’s claim because he failed to
submit probative medical evidence establishing that the accepted occupational noise exposures
caused hearing loss.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.6
ANALYSIS
Appellant claimed that exposure to hazardous noise at work caused a “permanent
threshold shift in hearing.” OWCP accepted that, while working as a powered systems mechanic
at the employing establishment from January 2000 to March 2014, he was exposed to noise from
gas turbines and diesel engine generators for two hours a day.
OWCP’s March 3, 2014 letter advised appellant of the importance of submitting medical
evidence from a physician, supporting that hazardous noise at the employing establishment
caused or aggravated a medical condition. Appellant provided employing establishment
audiograms and occupational health correspondence, but no reports signed or reviewed by a
physician. Consequently, OWCP referred appellant to Dr. Peroff, a Board-certified audiologist,
and Mr. Tamashiro, an audiologist, to obtain a second opinion on the etiology and extent of the
claimed hearing loss. However, appellant did not attend either appointment, nor provide medical
evidence from a qualified physician. OWCP denied appellant’s claim by July 10, 2014 decision,
finding that he did not establish fact of injury due to a lack of probative medical evidence.
Appellant’s exposure to hazardous noise at work, and his participation in a hearing
conservation program, are not in dispute. Although annual employing establishment audiograms
show bilateral threshold shifts, there is no opinion of record from a physician diagnosing a
hearing loss or relating any medical condition to the accepted noise exposures. As OWCP
advised in its March 3, 2014 letter, it was appellant’s burden to provide medical evidence
showing that the accepted work factors caused the claimed condition.7 Appellant also failed to
attend second opinion referrals that were scheduled to assess whether appellant had a ratable
hearing loss and if it was related to his federal employment. The Board therefore finds that
OWCP’s July 10, 2014 decision denying appellant’s claim is proper under the law and facts of
this case.
On appeal, appellant asserts that the employing establishment acknowledged that he
sustained a “permanent threshold shift in hearing.” He notes his participation in a hearing
5

20 C.F.R. § 10.5(q).

6

Solomon Polen, 51 ECAB 341 (2000).

7

Id.

3

conservation program with annual audiograms. As stated above, appellant did not submit
probative medical evidence diagnosing a hearing loss, or cooperate with OWCP’s efforts to
obtain such evidence from a second opinion physician.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a hearing loss in the performance of
duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 10, 2014 is affirmed.
Issued: April 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

